                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

                                  CHARLESTON DIVISION

Protection and Advocacy for People with        )       Civil Action No. 2:20-cv-02738-DCN
Disabilities, Inc.,                            )
                                               )
                                  Plaintiff,   )
                                               )         MOTION FOR PRELIMINARY
                     vs.                       )       INJUNCTION AND MEMORANDUM
                                               )                 OF LAW
James Alton Cannon, Jr., in his official       )
capacity as Charleston County Sheriff,         )
Mitch Lucas, in his official capacity as       )
Assistant Charleston County Sheriff, Willis    )
Beatty, in his official capacity as Chief      )
Deputy of Charleston County Sheriff’s          )
Office, and Charleston County School           )
District,                                      )
                                               )
                                Defendants.    )
                                               )

          Plaintiff Protection and Advocacy for People with Disabilities, Inc. (“P&A” or

“Plaintiff”), pursuant to Rule 65 of the Federal Rules of Civil Procedure, hereby moves this

Court to issue a Preliminary Injunction directing Defendants and their agents at the Charleston

County Juvenile Detention Center (“CCJDC”) to cease and desist immediately from engaging in

practices that violate the constitutional and statutory rights of Plaintiff’s members (the

“Children”). As set out below, the requested injunctive relief is narrowly tailored to prevent

further ongoing, irreparable harm to the juvenile pretrial detainees—many of whom suffer from

various mental illnesses and other disabilities, making them particularly fragile—during the

pendency of this action, in which P&A is likely to prevail. Equity, the public interest, and

common decency require implementation of the requested injunction.


                                                   1


4848-1613-3312 v.65 AC9
                                            INTRODUCTION

          This lawsuit seeks to rectify once and for all the ongoing unconstitutional, cruel,

inhumane, and illegal practices and conditions which are pervasive at the CCJDC, a facility that

is used to house minors who have not been convicted of any crime and who remain

constitutionally protected from being punished for an alleged crime. The conditions and practices

to which these Children are being subjected are abominable, posing a very real threat to their

physical and mental health. The Defendants have been notified repeatedly and from multiple

sources of these conditions and practices and yet have done nothing meaningful to resolve the

situation. Meanwhile, a revolving group of our most vulnerable citizens is continually

traumatized by the very system which should protect and, where necessary, rehabilitate them.

These practices must be stopped.1

                                                   FACTS

          The CCJDC is located at 4350 Headquarters Road in North Charleston, South Carolina

and houses children aged 11 to 16 years old charged with criminal or status offenses during the

pre-adjudicatory phase of their juvenile case. (Exhibit B, John Rhoads Aff. ¶ 13b).2 Many of

these Children have mental health diagnoses. (Id. at ¶ 31). Approximately half of the Children

arrive from Charleston County, while the remainder of the Children are brought in by law

enforcement primarily from surrounding Berkeley County, Dorchester County, and Colleton

County. (Id. at ¶ 13e). Other counties may also request detention of their Children. (Id.). The

CCJDC is operated by the Charleston County Sheriff’s Office headed by Sheriff James Alton

1
  Pursuant to Local Civil Rule (D.S.C.) 7.02, the undersigned conferred with Defendants’ counsel in a good faith
attempt to resolve the matter contained in this motion, but no agreement has been reached.
2
  John Rhoads is an expert in prison operations who has interviewed many of the Children and submitted an
Affidavit in support of this motion.
                                                       2


4848-1613-3312 v.65 AC9
Cannon, Jr. with Chief Deputy Willis Beatty and Assistant Sheriff Mitch Lucas having direct

supervisory authority over the operation of the facility.

                                             The Facility

          Constructed in 1967, the CCJDC has never been remodeled or renovated and is likely far

past its useful life. (Id. at ¶ 13a and 13h). The facility has a total rated capacity of 26 juveniles,

but it routinely houses more than double that number. (Id.). The cells are small, approximately

eighty square feet, and are designed for single occupancy, but often house as many as four

Children at a time. (Id. at ¶ 54). The walls are concrete block. (Id. at ¶ 23). Children are forced to

sleep on a thin mattress placed on a metal or concrete bed. (Id. at ¶ 23). None of the Children are

provided separate pillows and adequate bedding, and while blankets are provided, they are

sometimes removed as punishment. (Id. at ¶ 28). The building is kept very cold at all times, and

removal of a blanket causes sleep deprivation. (Id. at ¶ 25 and 28). Each cell has a toilet and a

sink. (Id. at ¶ 13k). There is no other furniture of any kind in the cells. (Id. at ¶ 13k).

          Furthermore, the facility has not been properly maintained and is in deplorable condition

that makes it unfit for housing anyone, least of all Children. (Id. at ¶ 16). It has repeatedly failed

inspections undertaken by the South Carolina Department of Corrections in numerous respects.

(Id. at ¶ 13). The roof of the CCJDC leaks, and water enters the cells and common areas when it

rains. (Id.). Mop buckets are used to collect rainwater that pours from the ceiling during storms,

sometimes requiring evacuation of the building. (Id.). There is visible mold near the air vents, on

and around windows, and in sections of the ceiling that often leak. (Id. at ¶¶ 16 and 17). The

building has a foul, moldy smell. (Id. at ¶ 16). Bug bites are common, whether from bed bugs,

spiders, or mosquitoes. (Id. at ¶ 19). Cockroaches are a common sight, and Children report

hearing and seeing rats and mice in the facility. (Id. at ¶ 18). Toilets in the facility routinely

                                                   3


4848-1613-3312 v.65 AC9
overflow under normal use causing urine, feces, and contaminated water to flood the cells as

well as the hallway and adjacent cells. (Id. at ¶ 22). When Children are forced to sleep on the

floor as a result of overcrowding, which occurs frequently, they are separated from the filthy

floors by only a thin pad. (Id. at ¶ 23). Moreover, the availability of hot water from the sinks and

the shower facilities is inconsistent, often resulting in Children choosing between a cold shower

and no shower at all. (Id. at ¶ 55).

                                        Time Spent in Cells

          The Children receive no respite from the medieval conditions of these cells as they

typically are confined to them for 22 or more hours a day, even when they are not under

disciplinary lockdown. (Id. at ¶ 13t and 45). The Children leave their cells only for a short

amount of time to shower, make phone calls, and, occasionally, have indoor recreation. (Id. at ¶

26). The indoor recreation is extremely basic, including books, a television, and one ping pong

table. (Id.) The Children typically have to eat in their cells. (Id. at ¶ 13p). Although, as noted

below, educational services are administered outside of the cell in a common area, most Children

indicate they did not regularly receive this sort of instruction, and at most they met with a teacher

only a few days out of the week. (Id. at ¶¶ 13n and 72). Showers are timed and brief, not

providing adequate opportunity for proper hygiene. (Id. at ¶ 55). The Children are not allowed to

go outside at all. (Id. at ¶¶ 13n and 58). These conditions are the equivalent of solitary

confinement or disciplinary lockdown typically reserved for hardened criminals. (Id. at ¶ 16).

          Reports vary as to how frequently guards check on the Children, although some indicate

the guards inspect the cells only on shift changes, and many Children report guards are

frequently not responsive to calls for help. (Id. at ¶ 63). In short, the average day in the life of a



                                                  4


4848-1613-3312 v.65 AC9
Child in custody at CCJDC is a dark, lonely, unsanitary, and inhumane day of solitary

confinement.

                                           Lockdowns

          For discipline above and beyond the punishment of everyday existence at the facility,

Children are regularly placed on lockdown in their cells, in solitary confinement in the “wet cell”

(or “cool down room”), or strapped down in a restraint chair. These methods of punishment are

inhumane, and their use in the twenty-first century, particularly to punish Children who have

mental health issues or disabilities, shocks the conscience. Lockdown means the kids cannot

leave their cells at all—no visitation with family, no phone calls, no education sessions, no

showers, no recreation time, no books to read. (Id. at ¶ 28). Instead of being confined to their

cells for 22-23 hours a day, they must stay in their cells 24 hours a day until the lockdown is

lifted. (Id.). Some children have reported that, during lockdowns, they may also lose their

blanket, which is necessary to stay warm in the very cold environment of the facility. (Id.).

Lockdowns can last 24, 48, or 72 hours, and the length can reportedly be increased at the whim

of the guards. (Id.). Sometimes individual Children are locked down, and sometimes all of the

Children are placed on lockdown at the same time.

          Lockdowns have been ordered for offenses such as knocking on a cell door to get a

guard’s attention, laughing, cursing, spitting, or talking out of turn. (Id.) Many Children report

that when a toilet overflows in a cell—which is a common occurrence because of the antiquated

plumbing in the building—the affected Children are blamed and placed on lockdown. (Id. at ¶

22). No Child has expressed an understanding of any consistent or rational application of

lockdowns for particular offenses, but all understood that a lockdown is imposed as a



                                                5


4848-1613-3312 v.65 AC9
punishment, not merely as a cool down measure used to de-escalate or to protect the Children

from themselves or others. (Id. at ¶ 30).

                                                     The Wet Cell

           Yet another and even more crude method of punishment is confinement to the wet cell.

(Id. at ¶ 43). The wet cell is a small, locked, windowless room, with concrete walls and floor,

about the size of a janitor’s closet. (Id. at ¶ 45). It has no sink, toilet, bed, or other fixtures aside

from a concrete bench built into the back wall and a drain on the floor. The wet cell is a dark

place, with some Children indicating it is illuminated by a single overhead, dim light bulb, and

others saying there is no light in the room at all. (Id.). Because the wet cell has no toilet, a child

confined to the room may be forced to “wet” himself or herself or urinate in the floor drain if

toilet access is not provided timely. (Id.).

           The reasons for confinement in the wet cell vary, but Children report being put there for

minor infractions and are kept there for hours and sometimes for days. (Id.)3 One Child refused

to return to his normal cell after recreation time, so he was put in the wet cell for 6 hours. (Id. at

¶ 45). Another Child reported being confined in the wet cell on multiple occasions for failure to

comply with instructions. (Id. at ¶45). He reported being confined in the cell alone for 2 days and

being forced to sleep on the wet floor on a thin mat. (Id.). Another indicated he was placed in the

wet cell in the restraint chair after the “green team” (SWAT team) came to the facility,

presumably as a result of fighting. (Id. at ¶ 45). Yet another boy was confined for periods of 2

days and 5 days. The 5-day confinement took place in January 2020. During that confinement,

the boy reported he was not given a mattress for the first night and he had to sleep on the hard

floor. He further reported that he was required to wear only his underwear, socks, and a tee shirt


3
    More detail regarding the horrific treatment of Children in the wet cell is contained in the Rhoads Affidavit at ¶ 46.
                                                             6


4848-1613-3312 v.65 AC9
while he was in the wet cell. During his 2-day confinement, which was in 2018, he was not given

a mattress and was forced to sleep on the floor throughout. At that time he was about 13 years

old. He was so upset that he repeatedly kicked the door until he was removed from the room by

authorities pointing a taser at his chest and placed in the restraint chair for 10 hours (see below).

(Id. at ¶45). The longest reported occupancy in the wet cell, thus far, comes from one Child who

was confined for 10 days. (Id.). Most Children report receiving bathroom breaks while in the wet

cell, and one child indicated his hands and feet were shackled while he was escorted to the toilet.

(Id.).

                                        The Restraint Chair

          A restraint chair is also used as a disciplinary measure. The chair resembles an “electric

chair” with straps to completely immobilize a Child. (Id. at ¶ 47). It has straps that secure the

Child’s feet and legs, waist, torso, arms, neck, and head. (Id.). At times the chair is used in the

common area in plain view, and at other times it is used in conjunction with isolation of Children

in the wet room. (Id.). The chair is often used for minor infractions, and Children are left in the

chair for many hours with at least one Child reporting being confined to the restraint chair in the

wet cell for two full days. (Id. at ¶¶ 45, 47). The restrained Children are routinely held longer

than necessary to abate any threat of self-harm or harm to others. (Id. at ¶ 48). While in the wet

cell and/or the restraint chair, Children report that they were not regularly monitored or checked

on by CCJDC personnel, were not evaluated by medical or mental health professionals in

connection with their confinement, were not afforded notice or an ability to contest the

confinement, and were denied basic necessities such as food, water, and bathroom breaks. (Id. at

¶ 47). No witness has described the restraint chair as being used merely as a temporary measure



                                                  7


4848-1613-3312 v.65 AC9
to prevent self-harm, but rather it is understood by the Children at the facility as a device used

for disciplinary reasons.

                                        Education Services

          Many of the Children report receiving little or no educational services while at the

CCJDC. While some Children have reported leaving their cells for 1-3 hours 2-4 times per week

for educational services, these Children generally do not receive grade-level or subject matter

specific instruction, their educational services are not tailored to any individual Child’s previous

coursework, and their educational services do not result in academic credit required for the

Children to be promoted to the next grade or to graduate high school. (Id. at ¶¶ 72, 75). Some

Children report that the classroom instruction included coloring in a coloring book or watching a

movie. (Id. at ¶ 72). Computers are in the building but are not used for instruction. (Id. at ¶ 72).

Moreover, many of the Children at CCJDC have been diagnosed with various mental health

issues and learning disabilities, but they are not provided with instruction and programs

consistent with their Individual Education Plan (IEP) from their base school and are otherwise

denied a Free Appropriate Public Education (FAPE) as required under federal law. (Id. at ¶ 73).

                                             The Food

          Horrible, often inedible food in small portions is a universal complaint from Children at

CCJDC. Children report being served spoiled food. (Id. at ¶ 80). The food is always cold, as the

facility has no operational kitchen, and the meals are transported from elsewhere without a

warmer. (Id.). The food is typically served very late, and the Children are hungry most of the

time, with some losing weight during their stay in the facility. (Id. at ¶ 80). Children from

families who can afford it pay for canteen privileges and survive on vending machine diets of

chips and soda. (Id.).

                                                  8


4848-1613-3312 v.65 AC9
                                                Female Housing

          Female Children report persistent shortages of sanitary napkins and other toiletries. (Id. at

¶ 13i). Some report being confined in cells with used sanitary napkins littering the floor. (Id.).

Female Children report male guards “flirting” with them. (Id. at ¶ 77). Although some female

guards work at the facility, it is common for men to check on the female Children. (Id.). The

cells are arranged such that these female Children do not have privacy from male guards, even

when using the toilet. (Id.).

                                               Health Screening

          The Children are not adequately screened and are not always assessed by medical, dental,

or mental health personnel upon admission to CCJDC. (Id. at ¶¶ 13q, 70a). At the time many, if

not most, of these Children are admitted to CCJDC, they have various medical and mental health

issues for which they are undergoing treatment, including prescription medication, to manage

their symptoms. (Id.at ¶¶ 13q, 65, 66. 69). However, the Children report that they are often

denied or do not otherwise receive their prescribed medication on time or at all. (Id. at ¶¶ 66, 69).

In at least one instance the Defendants’ neglect of a child’s need for regular medication for

severe asthma resulted in worsening of the child’s condition and the need for her to be

transported to the hospital in an ambulance. (Id. at ¶ 67). Nurses are rarely available, and

Children report that physician visits are virtually nonexistent. (Id. at ¶ 68). Once admitted to

CCJDC, the treatment that these kids were previously undergoing seems to stop, resulting in

potentially dangerous interruption of treatment and negative side effects from medication

withdrawal. (Exhibit A, Louis Kraus Aff. at ¶ 43).4 While many, if not most, of the Children at

CCJDC have diagnosed or diagnosable mental health issues and disabilities, they often are not

4
 Dr. Kraus is a child psychiatrist who has extensive experience with the juvenile criminal justice system and its
effects on the mental health of those who pass through the system.
                                                          9


4848-1613-3312 v.65 AC9
offered any mental health treatment at the facility—in some cases even if the treatment is

requested by the Child or even ordered by the Family Court. (Id. at ¶ 17). By way of example,

one Child attempted suicide and was placed in the wet cell in a suicide gown where he was seen

only every other day by a mental health professional. (Id. at ¶ 41). If a suicidal Child is placed in

the conditions of the wet cell and then is only seen every other day by a mental health

professional, then almost certainly other Children with mental health issues but who have not

attempted suicide are not getting any meaningful mental health treatment—and that is what the

Children and their families report. (Id. at ¶¶ 8, 12, 17).

                                    Defendants’ Knowledge of Harms

          The Defendants have been notified by multiple sources that these conditions and

practices do not meet either industry or constitutional minimum standards. Most notably, on

August 15, 2018, Charleston County Public Defender Ashley Pennington emailed a list of

concerns and complaints by the then Child-residents of CCJDC to Defendant Beatty. Those

complaints included:

          (a)        confinement to cells for twenty-two (22) hours a day;
          (b)        overcrowding;
          (c)        no outside recreation;
          (d)        not receiving prescribed medications;
          (e)        not having access to EpiPen for possible severe allergic reactions;
          (f)        not having prescription glasses;
          (g)        placement of resident with history of PTSD, anxiety, asthma, and sexual/physical
                     abuse in the wet cell for several hours with ankles shackled and hands handcuffed
                     behind back because resident’s toilet overflowed followed by 24-hour lockdown
                     for a week;
          (h)        delayed medical treatment;
          (i)        placement of Child on 24-hour lockdown because Child was asleep when guard
                     came to collect food tray;
          (j)        frequent profanity by personnel;
          (k)        plumbing issues resulting in sewage backflow in toilets and showers;
          (l)        milky white water from sinks as only drinking water;


                                                    10


4848-1613-3312 v.65 AC9
          (m)        placement in wet cell for eight (8) hours for verbal argument with another
                     resident;
          (n)        placement of Child on 48-hour lockdown for having a pencil in cell;
          (o)        ceiling leaks;
          (p)        failure to follow IEP; and
          (q)        withholding school as discipline.

See E-mails from Pennington to Beatty, attached as Exhibit C. These and other similar conditions

and practices have been the subject of many follow-up inquiries by the Public Defender’s Office,

with the most recent email exchange occurring in March of 2020. See id. Despite these notices

and complaints, Defendants have not undertaken sufficient measures to cure the constitutional

violations. Consequently, Children entering this facility continue to be traumatized at the hands

of the Defendants, who are public servants funded by the taxpayers of Charleston County and

charged with protecting the Children.

                                            ARGUMENT

          For preliminary injunctive relief to be granted, the movant must establish that “he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of the equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Metro. Reg’l

Info. Sys., Inc. v. Am. Home Realty Network, Inc., 722 F.3d 591, 595 (4th Cir. 2013). Prohibitory

injunctions seek to preserve the status quo while the lawsuit is pending, whereas mandatory

injunctions seek to compel, rather than prohibit actions. Wellin v. Wellin, No. 2:13-cv-1831-

DCN, 2013 U.S. Dist. LEXIS 166139, at *9 (D.S.C. Nov. 22, 2013). “[M]andatory injunctions

‘should be granted only in those circumstances where the exigencies of the situation demand

such relief.’” Steves & Sons, Inc. v. Jeld-Wen, Inc., No. 3:20-cv-98, 2020 U.S. Dist. LEXIS

64450, at *28 (E.D. Va. Apr. 10, 2020). Here, the exigencies are stark and compelling.


                                                  11


4848-1613-3312 v.65 AC9
     I.          P&A Is Likely to Succeed on the Merits.

          A. Constitutional Claims

          The constitutional challenges to conditions and practices at the CCJDC are evaluated

under the Due Process Clause of the Fourteenth Amendment. Robles v. Prince George’s Cty.,

Maryland, 302 F.3d 262, 269 (4th Cir. 2002). Further, pretrial detainees, who have not been

convicted of any crimes, retain at least those constitutional rights afforded to convicted prisoners,

and consequently, the Eighth Amendment’s prohibition on cruel and unusual punishment applies

with equal if not greater force to pretrial detainees. Bell v. Wolfish, 441 U.S. 520, 545 (1979).

Although the tests applicable to these conditions under the Fourteenth Amendment, on one hand,

and the Eighth Amendment on the other, are overlapping and differing in some respects, all of

these practices and conditions are plainly unconstitutional under both standards, and therefore,

P&A is very likely to prevail on the merits as to each.

          First, conditions of confinement that are imposed as “punishment” in the constitutional

sense are unconstitutional. “[P]retrial detainees (unlike convicted prisoners) cannot be punished

at all, much less ‘maliciously and sadistically.’” Kingsley v. Hendrickson, 576 U.S. 389, 400

(2015); see also Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 250 (4th Cir. 2005) (“[W]hile

the convicted prisoner is entitled to protection only against punishment that is ‘cruel and

unusual,’ the pretrial detainee, who has yet to be adjudicated guilty of any crime, may not be

subjected to any form of ‘punishment.’”) (emphasis in original). In determining whether a

pretrial detainee has been subjected to a “punishment,” the detainee first must show a disability

or harm “was (1) imposed [upon the detainee] with an expressed intent to punish or (2) not

reasonably related to a legitimate nonpunitive governmental objective, in which case an intent to

                                                 12


4848-1613-3312 v.65 AC9
punish may be inferred.” Id. Irrespective of whether an expressed intent to punish exists, P&A

will show that the conditions and practices at issue here are not reasonably related to a

legitimate, nonpunitive purpose, and they also appear excessive in relation to any conceivable

alternative purpose assigned. Id.; see also Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015)

(“[A]s Bell itself shows (and as our later precedent affirms), a pretrial detainee can prevail by

providing only objective evidence that the challenged governmental action is not rationally

related to a legitimate governmental objective or that it is excessive in relation to that purpose.”).

          Second, as noted, conditions of confinement are also subject to review under the Eighth

Amendment.

          The Eighth Amendment, which prohibits infliction of “cruel and unusual
          punishments,” U.S. Const. amend. VIII, applies to claims by prisoners against
          corrections officials challenging conditions of confinement. See Scinto v.
          Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (“[T]he Eighth Amendment
          imposes a duty on prison officials [**8] to ‘provide humane conditions of
          confinement . . . [and] ensure that inmates receive adequate food, clothing,
          shelter, and medical care.” (quoting Farmer v. Brennan, 511 U.S. 825, 832, 114
          S. Ct. 1970, 128 L. Ed. 2d 811 (1994))); Williams v. Benjamin, 77 F.3d 756, 761
          (4th Cir. 1996). Whether an inmate’s conditions of confinement amount to “cruel
          and unusual punishment” must be measured against “the evolving standards of
          decency that mark the progress of a maturing society.” Estelle v. Gamble, 429
          U.S. 97, 102, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976) (quoting Trop v. Dulles, 356
          U.S. 86, 101, 78 S. Ct. 590, 2 L. Ed. 2d 630 (1958)).

Porter v. Clarke, 923 F.3d 348, 355 (4th Cir. 2019).

          An Eighth Amendment claim has two elements: (1) objectively, the deprivation suffered

or injury inflicted was “sufficiently serious,” and (2) subjectively, the prison officials acted with

a “sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S. 825, 834 (1994); see also

Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). “What must be established with regard

to each component ‘varies according to the nature of the alleged constitutional

violation.’” Williams, 77 F.3d at 761. Objectively, the court must assess:

                                                 13


4848-1613-3312 v.65 AC9
          whether society considers the risk that the prisoner complains of to be so grave
          that it violates contemporary standards of decency to expose anyone unwillingly
          to such a risk. In other words, the prisoner must show that the risk of which he
          complains is not one that today’s society chooses to tolerate.

Helling v. McKinney, 509 U.S. 25, 36 (1993). To satisfy the subjective prong, the plaintiff must

establish the defendant acted with “deliberate indifference.” To prove deliberate indifference,

plaintiffs must show that ‘the official kn[ew] of and disregard[ed] an excessive risk to inmate

health or safety.’” Porter v. Clarke, 923 F.3d 348, 361 (4th Cir. 2019). “Deliberate indifference

is ‘more than mere negligence,’ but ‘less than acts or omissions [done] for the very purpose of

causing harm or with knowledge that harm will result.’” Id.5

          Whether courts apply the unconstitutional punishment analysis or the deliberate

indifference test is often a fact specific inquiry. In any event, P&A is likely to prevail on the

merits of each.

                           1. Routine Use of Solitary Confinement6 or Lockdown

                                a. Solitary Confinement: 14th Amendment Punishment

          The routine practice at CCJDC of keeping Children locked in their cells for 22 or more

hours every day is unconstitutional under the Fourteenth Amendment because these conditions

are not reasonably related to a legitimate nonpunitive governmental objective. Thus, an intent to


5
  Plaintiff maintains that it is sensible after Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015), to conclude that a
different, less stringent standard should be applied to the claims of pretrial detainees than the traditional deliberate
indifference test, but for purposes of this motion and to demonstrate a likelihood of success on the merits, Plaintiff
will apply the traditional test. See Gattuso v. C.C.S. Med. Dep., 2020 U.S. Dist. LEXIS 17078, *11 (D. Md. January
29, 2020).
6
  Solitary confinement is defined as “the state of being confined to one’s cell for approximately 22 hours per day or
more, alone or with other prisoners, . . . [with] limit[ed] contact with others.” United States Department of Justice,
Letter to the Honorable Tom Corbett, Re: Investigation of the State Correctional Institution at Cresson and Notice of
Expanded Investigation, May 31, 2013, at 5, http://justice.gov/crt/about/spl/documents/cresson_findings_5-31-
13.pdf; see also Peoples v. Annucci, 180 F. Supp. 3d 294, 298 (S.D.N.Y. 2016) (“Solitary confinement, generally
speaking, is the practice of socially isolating a prisoner from the general inmate population and depriving him or her
of most environmental stimuli.”); (Exhibit A, Kraus Aff. ¶ 25).

                                                          14


4848-1613-3312 v.65 AC9
punish may be inferred. Slade, 407 F.3d at 250. As noted by Dr. Kraus in his affidavit, the

“degree of deprivation of meaningful social contact in the everyday confinement of children to

their cells for 22-24 hours per day and no opportunity to go outside, even where there are 2-4

children confined together” meets the definition of solitary confinement. (Kraus Aff. ¶ 26).

Solitary confinement is “a deterrent and a punitive force.” Novak v. Beto, 453 F.2d 661, 670 (5th

Cir. 1971). By definition, as soon as a Child is placed into a cell under the conditions prevailing

at CCJDC, that Child is being punished in violation of the Fourteenth Amendment.

          Further, there can be no nonpunitive purpose for keeping pretrial detainee Children in

such conditions. “An action may be reasonably related to a legitimate governmental purpose if

‘an alternative purpose to which [the act] may rationally be connected is assignable for it’ and

the action does not appear ‘excessive in relation to the alternative purpose assigned.’” Robles v.

Prince George’s County, 302 F.3d 262, 269-70 (4th Cir. 2002) (internal citations omitted). Here,

the daily confinement of Children to their cells for 22 or more hours per day could serve no

benefit because it does not achieve legitimate needs of the operators of the facility. According to

Mr. Rhoads in his affidavit:

          [A]cademic research continues to show that placing incarcerated youths in
          isolation has negative public safety consequences, does not reduce violence and
          likely increases recidivism. Further, there is no research showing the benefits of
          using isolation to manage youth behavior. By contrast, facilities that have reduced
          or eliminated the use of solitary confinement have seen a reduction in violence
          and infractions.

(Id. at ¶ 32). Thus, the only conceivable reason for the daily practice of confining Children to

their cells for 22 or more hours is for the convenience of the operators of the facility and/or to

save money. Neither is a sufficient justification. See Petrick v. Maynard, 11 F.3d 991, 995 (10th

Cir. 1993) (“[T]he cost of protecting a constitutional right cannot justify its total denial.”) .


                                                  15


4848-1613-3312 v.65 AC9
          The practice of imposing lockdowns, which is described in detail above as well as in the

interviews summarized in the Rhoads Affidavit, is also punishment in violation of the Fourteenth

Amendment. Presumably Defendants will maintain that using lockdowns of 24, 48, and 72 hours

is to serve the nonpunitive purpose of maintaining order and discipline at the facility. But it is

now well established that use of solitary confinement such as lockdowns as a means of enforcing

discipline in juveniles is not effective. (Id. at ¶¶ 32, 33). Even if use of lockdowns were

effective, using it for more than a mere cool down period and without close supervision by

mental health professionals renders the confinement excessive in relation to the nonpunitive

purpose. (Id. at ¶ 43; Kraus Aff. ¶ 39). The risk of harm posed to the Children placed on

lockdown—particularly those who have pre-existing mental illness or a history of trauma or

abuse—far outweighs the benefit. (Kraus Aff. ¶ 46); see J.H. v. Williamson Cty., Tennessee, 951

F.3d 709, 718 (6th Cir. 2020) (holding that juvenile pretrial detainee was particularly vulnerable

to effects of solitary confinement due to his age and documented mental health issues and that

his solitary confinement for twenty-one days for verbal threats was excessive in relation to the

disciplinary purpose of the confinement).

                            b. Solitary Confinement: 8th Amendment Deliberate Indifference

                               i. Objective Prong: Serious Risk of Harm

          Both the everyday solitary confinement and the use of lockdowns are also

unconstitutional under the Eighth Amendment deliberate indifference analysis set forth above.

First, as to the objective prong of the Eighth Amendment test, use of solitary confinement on

Children on a daily basis and through lockdowns poses a sufficiently serious risk because it

violates contemporary standards of decency to expose anyone unwillingly to such a risk. Further,

these forms of confinement pose significant health risks to the Children detained at the CCJDC.

                                                 16


4848-1613-3312 v.65 AC9
(Kraus Aff. ¶ 46). Not only do mental health experts agree on the harms, but courts have

recognized that “solitary confinement of juveniles in government custody for punitive or

disciplinary reasons, especially for extended periods of time and especially for youth who may

suffer from mental illness, violates the Eighth Amendment’s prohibitions against the inhuman

treatment of detainees.” Doe by & through Frazier v. Hommrich, No. 3-16-0799, 2017 WL

1091864, at *2 (M.D. Tenn. Mar. 22, 2017). Indeed, the Fourth Circuit has found that, even with

respect to adult prisoners on death row, “conditions of confinement . . . under which Plaintiffs

spent, for years, between 23 and 24 hours a day ‘alone, in a small . . . cell’ with ‘no access to

congregate religious, educational, or social programming’—pose a ‘substantial risk’ of serious

psychological and emotional harm.” Porter, 923 F.3d at 357. The effects on Children are even

more severe and alarming. “[T]here is a broad consensus among the scientific and professional

community that juveniles are psychologically more vulnerable than adults.” V.W. by & through

Williams v. Conway, 236 F. Supp. 3d 554, 583 (N.D.N.Y. 2017) (citing Graham v. Florida, 560

U.S. 48, 68 (2010) (“[D]evelopments in psychology and brain science continue to show

fundamental differences between juvenile and adult minds.”); Roper v. Simmons, 543 U.S. 551,

569 (2005) (recognizing the “comparative immaturity and irresponsibility of juveniles)). And the

Supreme Court has continued to stress that these fundamental differences are consequential in

the Eighth Amendment context. See, e.g., Miller v. Alabama, 567 U.S. 460, (2012) (observing

that youth “is a moment and condition of life when a person may be most susceptible to

influence and to psychological damage”).

          As a result, a “growing chorus of courts have recognized the unique harms that are

inflicted on juveniles when they are placed in solitary confinement.” J.H. v. Williamson Cty.,

Tennessee, 951 F.3d 709, 718 (6th Cir. 2020); see, e.g., Hommrich, 2017 WL 1091864, at *2

                                               17


4848-1613-3312 v.65 AC9
(granting          a      preliminary   injunction   preventing   a    detention     facility   from

placing juveniles in solitary confinement as punishment or discipline and describing how “courts

around the country have found increased protections for juveniles and persons with diminished

capacities from inhumane treatment under the Eighth and Fourteenth Amendments”); V.W. by

and through Williams v. Conway, 236 F. Supp. 3d 554, 583, 590 (N.D.N.Y. 2017) (issuing a

preliminary injunction to enjoin a county and its officials “from imposing 23-hour disciplinary

isolation on juveniles” and recognizing “there is a broad consensus among the scientific and

professional community that juveniles are psychologically more vulnerable than adults”); Turner

v. Palmer, 84 F. Supp. 3d 880, 884 (S.D. Iowa 2015) (denying qualified immunity to officials

who placed a juvenile with psychiatric issues in solitary confinement and noting that,

“[t]raditionally, juvenile detainees are afforded greater constitutional protection”).

          Moreover, P&A’s constituent members—composing a significant portion of CCJDC

residents—suffer from various disabilities including mental illnesses. “Placement of a mentally-

ill detainee in solitary confinement ’raises a genuine concern that the negative psychological

effects of his segregation will drive him to self-harm.’” J.H. v. Williamson Cty., Tennessee, 951

F.3d 709, 719 (6th Cir. 2020) (quoting Wallace v. Baldwin, 895 F.3d 481, 485 (7th Cir. 2018)).

As the Third Circuit has explained, confinement of a detainee should be assessed “in light of his

mental illness,” recognizing the “growing consensus” that solitary confinement” can cause

severe and traumatic psychological damage, including anxiety, panic, paranoia, depression, post-

traumatic stress disorder, psychosis, and even a disintegration of the basic sense of self

identity.” Palakovic v. Wetzel, 854 F.3d 209, 225 (3d Cir. 2017). The documented mental health

issues of many of the Children at CCJDC make them particularly vulnerable to the effects

of solitary confinement. (See also Kraus Aff. ¶¶ 26-46).

                                                     18


4848-1613-3312 v.65 AC9
                                ii. Subjective Prong: Deliberate Indifference

          The second, subjective prong is also likely to be proved on the merits. Defendant officials

responsible for the CCJDC are specifically aware of, and have consciously chosen to disregard,

the serious risk of harm posed by the CCJDC’s solitary confinement practices. First and

foremost:

          A plaintiff may satisfy this standard by “prov[ing] by circumstantial evidence that
          a risk was so obvious that it had to have been known.” Makdessi v. Fields, 789
          F.3d 126, 136 (4th Cir. 2015). Put differently, “[a]n obvious risk of harm justifies
          an inference that a prison official subjectively disregarded a substantial risk of
          serious harm to the inmate.” Schaub v. VonWald, 638 F.3d 905, 915 (8th Cir.
          2011).

Porter, 923 F.3d at 355. The harm posed to these Children is patently obvious, and hence it is

appropriate to infer knowledge of the risk to Defendants. See H.C. by Hewett v. Jarrard, 786

F.2d 1080, 1089 (11th Cir. 1986) (“We further conclude that no reasonable person could believe

that a juvenile [pretrial] detainee may be placed indefinitely in isolation and the key thrown

away, i.e.—no notice of charges or hearing provided the detainee.”). Further, Defendants have

been actually aware of the risks of serious harm to the Child residents of CCJDC and have

ignored those risks. (See Exhibit C, E-mails from Pennington to Beatty). The conditions have not

been addressed notwithstanding written notice from the Charleston County Public Defender.

This is the very definition of deliberate indifference.

          Further, Defendants are aware of the harms created by solitary confinement as a result of

the growing body of law, much of which is set forth above, finding such conditions to be harmful

not only to adults, but especially to Children and even more acutely for Children with

disabilities. See A.T. by & through Tillman v. Harder, 298 F. Supp. 3d 391, 416 (N.D.N.Y. 2018)

(granting preliminary injunction prohibiting jail’s routine placement of juveniles in solitary


                                                  19


4848-1613-3312 v.65 AC9
confinement under 8th Amendment deliberate indifference test, finding the defendant was

subjectively aware of the risks of solitary confinement of juveniles partly because of complaints

and partly because of imputed knowledge from pervasive research and cases so finding).

          Thus, not only is the Defendants’ routine placement of these Children in solitary

confinement impermissible punishment under the Fourteenth Amendment, it is also the result of

constitutionally prohibited deliberate indifference to the serious risk of mental and emotional

harm to these Children. Thus, P&A is likely to succeed on the merits of its claims, and this Court

should preliminarily enjoin Defendants’ routine practice of housing these Children in solitary

confinement lockdown.

                          2. Wet Cell

          The use of the wet cell is a disturbing indicator of a culture at the CCJDC that places

order and discipline above all else, and which has no regard for the health and safety of the

Children entrusted to this facility, much less their education, rehabilitation, and improvement.

Isolation of Children for up to 10 days at a time in this cold, dark, vile-smelling, and ill-equipped

room, restricting all human interaction, and sometimes depriving Children of other essentials

such as a mattress or a blanket, are elements of torture that can only be viewed as punishment

under the Fourteenth Amendment. In the case of an adult pretrial detainee facing similar

conditions, the Tenth Circuit noted the conditions:

          were partly retributive, partly precautionary, but, in any event, were unreasonably
          degrading and inhumane—a mere masquerade as essential custodial detention and
          therefore clearly excessive in relation to the alternative purpose [of essential
          custodial detention] assigned [to it] in manifest violation of plaintiff’s rights of
          due process as a pretrial detainee.

Littlefield v. Deland, 641 F.2d 729, 731 (10th Cir. 1981) (internal citations omitted)

(confinement of mentally-ill pretrial detainee to cell with no windows, no interior lights, no

                                                  20


4848-1613-3312 v.65 AC9
bunk, no floor covering, and no toilet except for a hole in the concrete floor was

unconstitutional); see also Abila v. Funk, 220 F. Supp. 3d 1121, 1184–85 (D.N.M. 2016)

(holding similar conditions constituted unconstitutional punishment for pretrial detainee).

          In addition, all of the same arguments which support the Eighth Amendment challenge to

the other forms of solitary confinement apply even more persuasively when applied to the wet

cell. With respect to the objective prong of the test, use of the wet cell poses a significant harm to

the health and safety of the Children. (Exhibit B, Rhoads Aff. ¶ 43; Exhibit A, Kraus Aff. ¶ 27).

For all the same reasons why solitary confinement alone could serve no legitimate governmental

objective, solitary confinement in the wet cell poses an even greater risk of harm. As to the

subjective component of the deliberate indifference test, on its face, this dungeon-type

confinement is the very type of obvious risk of harm that “justifies an inference that a prison

official subjectively disregarded a substantial risk of serious harm to the inmate.” Porter, 923

F.3d at 355. It is far worse in every respect than the adult death row conditions deemed

unconstitutional in Porter, and it is plainly excessive in relation to any conceivable legitimate

need to maintain discipline and order at this facility. In fact, use of this type of device is

counterproductive to the goals of this facility. (Rhoads Aff. ¶ 32). Thus, P&A is likely to prevail

on this claim, and the Court should immediately enjoin use of the wet cell.

                          3. Use of Restraint Chair

          Under the Fourteenth Amendment, any placement of juvenile pretrial detainees in a

restraint chair for punishment or without penological purpose is constitutionally forbidden. See

Blackmon v. Sutton, 734 F.3d 1237, 1242 (10th Cir. 2013). Indeed, courts have held that use of a

restraint chair for long durations “against a pretrial detainee, without close monitoring and some

provision for short periods during which the inmate is relieved of the restraints and given an

                                                 21


4848-1613-3312 v.65 AC9
opportunity to move around, drink, and use the restroom facilities, amounts to unconstitutional

punishment.” Pardue v. Glass, No. 05-5004, 2008 WL 249173, at *21 (W.D. Ark. Jan. 29,

2008).7 By contrast, cases which have upheld the use of restraint chairs have done so only when

the facts indicated the detainee was confined for the limited penological purpose of safety and

security, and when the detainee was carefully and frequently monitored, given frequent breaks,

and allowed the opportunity to end the confinement by promising not to cause harm. See

e.g., Fuentes v. Wagner, 206 F.3d 335 (3d Cir. 2000).

          Here, the use of the restraint chair as described by multiple witnesses far exceeds any

legitimate penological purpose of maintaining safety and security. Using the restraint chair as

punishment is the very practice which has been declared violative of the Fourteenth Amendment

by other courts. Thus, P&A is likely to succeed on this claim, and the Court should enjoin

Defendants’ use of the restraint chair other than when necessary for the very narrow penological

purpose of preventing self-harm.



                          4. Failure to Provide Outdoor Recreation and Exercise

          P&A is also likely to succeed on the merits of its claim that the lack of outdoor exercise

at the CCJDC violates the Eighth Amendment under the two-prong test. Under the first prong, it

is well settled that a lack of outdoor exercise constitutes deprivation of a basic human need.

Collins v. McCall, No. 2:13-CV-02700-RMG, 2014 WL 6809792, at *9 (D.S.C. Dec. 3, 2014).

Courts have found that outdoor exercise is required when inmates are confined in small cells

almost twenty-four hours per day. Spain v. Procunier, 600 F.2d 189, 199-200 (9th Cir. 1979)

7
  See also Undlin v. City of Minneapolis, No. CIV. 08-1855JNEFLN, 2009 WL 3754208, at *6 (D. Minn. Nov. 4,
2009) (manifest error of law for referee to dismiss plaintiff’s claims where plaintiff has alleged confinement to
a restraint chair for four hours without any breaks or checks on his physical and mental condition for being
“argumentative and irritating”).
                                                       22


4848-1613-3312 v.65 AC9
(noting “substantial agreement” that “some form of regular outdoor exercise is extremely

important to the psychological and physical well being” of inmates). This is particularly true for

energetic teenagers. While the “totality of the circumstances,” including the length of

deprivation, number of hours inmates are locked in their cells each day, and the practical

opportunities available for exercise are to be considered, those factors here weigh heavily in

favor of finding a constitutional violation. See Collins, at *10. The average length of stay at the

CCJDC is 15 days, according to the most recent information available. (Exhibit B, Rhoads Aff. ¶

13c). It is not uncommon for Children to be detained for months at a time. (Id.) In addition,

because the Children are housed in small, individual, and often overcrowded cells for 22 or more

hours every day, the need for outdoor access is greater than it would be for juveniles housed in a

better facility with more indoor recreation time and space. (Id. ¶ 59). Last, it is practical to

provide outdoor access because the CCJDC has a recreation yard that is enclosed by a fence and

even has two basketball goals (though they are missing their hoops). (Id. ¶ 58). Accordingly,

Plaintiff is likely to succeed on the merits of this claim under a totality of the circumstances test,

particularly in light of the Porter decision in which the Fourth Circuit found an Eighth

Amendment violation where adult death row inmates were confined in circumstances similar to

the CCJDC but with five days of outdoor exercise every week, as compared to no outdoor

exercise at the CCJDC. See Porter v. Clarke, 923 F.3d 348 (4th Cir. 2019).

          The second prong—deliberate indifference—is also met. Defendants must be aware that

the Children are not permitted to go outside and therefore get no outdoor exercise, and in any

event, the Public Defender pointed this problem out as far back as 2018. (See Exhibit C,

Pennington Emails).



                                                 23


4848-1613-3312 v.65 AC9
                          5. Failure to Provide Adequate Medical and Mental Health Care

          “Among the traditionally recognized liberty interests of [juveniles] that survive

confinement is the right to minimally adequate health care.” Alexander S. v. Boyd, 876 F. Supp.

773, 788 (D.S.C. 1995) (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). This right includes

having “a sufficient number of trained medical staff to provide the basic components of a

medical system.” Id. at 789. A juvenile detention center must “meet the health needs of the

population.” Id. “Nursing staff should be available to adequately provide daily review of sick call

requests, to administer reasonably prompt medical care and to train other staff members in

identifying and monitoring the juveniles’ illnesses.” Id. A failure to provide such needed medical

services is deliberate indifference under the Eighth Amendment. Estelle, 429 U.S. at 104-05.

These rights are equally applicable to pretrial detainees. Hill v. Nicodemus, 979 F.2d 987, 991

(4th Cir. 1992) (“Pretrial detainees, like inmates under active sentence, are entitled to medical

attention, and prison officials violate detainee’s rights to due process when they are deliberately

indifferent to serious medical needs.”). Further, “[i]t is generally recognized that prompt medical

screening is a medical necessity in pre-trial detention facilities.” Dawson v. Kendrick, 527 F.

Supp. 1252, 1307 (S.D. W. Va. August 10, 1981). The failure to provide such screening, as well

as classification, record keeping, sick call procedures, and timely access to care violate the

Eighth Amendment rights of pretrial detainees. Id. at 1308.

          Moreover, the requirement that detention facilities provide minimally adequate health

care includes the requirement that they provide minimally adequate mental health care. In a

recent decision, a federal court in Iowa determined that a residential school for juveniles

adjudicated as delinquent violated substantive due process by failing to:



                                                24


4848-1613-3312 v.65 AC9
          (1) formulate mental health treatment plans; (2) provide adequate crisis services
          by offering the therapy needed to assess the underlying causes of students’ self-
          harming or suicidal ideations; (3) maintain confidential mental health records; (4)
          provide adequate discharge planning; and (5) properly oversee the mental health
          programming at the School, be that through a qualified mental health authority or
          other structure.

C.P.X. v. Garcia, 2020 U.S. Dist. LEXIS 61980, *128 (S.D. Iowa March 30, 2020).

          The interviews conducted by Mr. Rhoads with the Children detained at the facility show

an absence of consistent medical and mental health screening, a failure to provide any

meaningful mental health care, often slow (if any) response to acute medical needs, and a

consistent failure to administer prescription medications. (Exhibit B, Rhoads Aff. ¶ 66). Further,

as Dr. Kraus explains, data show that most Children placed in juvenile facilities have some form

of mental illness. (Exhibit A, Kraus Aff. at ¶ 36). The failure to provide mental health care poses

a serious and immediate risk to the Children at the facility. (Id. at ¶ 43). By delaying and denying

CCJDC detainees much needed medical and mental health treatment, Defendants are acting with

deliberate indifference to the Children’s serious medical and psychological needs in violation of

the Fourteenth Amendment. See Alexander, 876 F. Supp. at 778; C.P.X., 2020 U.S. Dist. LEXIS

61980, *128. Thus, P&A is likely to succeed on this claim, and the Court should order

Defendants to comply with their obligations to provide appropriate medical and mental health

care and treatment.

                          6. Failure to Provide Education

          Children at the CCJDC report that they do not always receive educational services and

that, when instruction is provided, it is general, not challenging, and not individually tailored to

each Child’s mental or physical abilities in compliance with that particular student’s IEP, or

consistent with their pre-detention grade level and class assignments. (Exhibit B, Rhoads Aff. ¶


                                                  25


4848-1613-3312 v.65 AC9
72). Moreover, none of the Children interviewed were allowed the state-mandated thirty hours

per week of classroom instruction. See S.C. Code Ann. Regs. 43-232 & 234 (mandating thirty

hours per week of classroom instruction). The undersigned represents that the CCSD, in

consultations prior to filing this motion, indicated it is not able to provide the services to children

brought into the CCJDC from other counties because CCSD has no authority over the other

school districts. CCSD also raised concerns about its ability to provide services in the existing

facility due to space limitations, given the number of children who are housed at the facility.

Both of these concerns can be addressed on a preliminary basis by enjoining the CCJDC from

accepting children from counties other than Charleston. Because approximately 50% of the

children in the facility are from other counties, this injunction will serve both to alleviate the

space needs, and it will alleviate the problem of teaching children from another county school

district.

            In short, the education provided to Children at CCJDC is far below the minimum

standards required by state and federal law and regulations. Courts have held that juvenile

pretrial detainees have a constitutional property interest in receiving the minimum level of

education required under state regulations. V.W. by & through Williams v. Conway, 236 F. Supp.

3d 554, 586 (N.D.N.Y. 2017); A.T. by & through Tillman v. Harder, 298 F. Supp. 3d 391, 416

(N.D.N.Y. 2018). Thus, P&A is likely to succeed on this claim, and the Court should order

Defendants to provide the Children at CCJDC with the education required by state and federal

law and regulations and to cease accepting Children from other counties so that the CCSD can

perform it duties.




                                                  26


4848-1613-3312 v.65 AC9
          B. Statutory Claims (ADA, Section 504, IDEA, S.C. Juvenile Justice Code)

          Under the Americans with Disabilities Act (ADA) and Section 504 of the Rehabilitation

Act of 1973 (Section 504), Defendants are required to conduct an “individualized assessment” of

a Child’s disability prior to imposing solitary confinement or other lockdown conditions. To

establish a prima facie violation under either the ADA or Section 504, a plaintiff must show (1)

he is a qualified individual with a disability; (2) defendant is an entity subject to the statutes; and

(3) he was denied an opportunity to participate in or benefit from the defendant’s services,

programs, or activities, or otherwise discriminated against by reason of his disability. Wright v.

N.Y. State Dep’t of Corr. & Cmty. Supervision, 831 F.3d 64, 72 (2d Cir. 2016) (holding DOCCS’

“blanket ban” on use of motorized wheelchair fails to “make an individualized assessment of a

disabled inmate’s particular needs”).

          Here, many, if not most, of the Children housed at CCJDC have disabilities. (Exhibit B,

Rhoads Aff. ¶ 50). Defendants routinely house these Children in conditions that constitute

solitary confinement, and they also use additional restrictions, which include lockdowns,

confinement to the wet room, and use of the restraint chair. Defendants impose these conditions

and restrictions without consulting a mental health worker and without assessing whether the

conditions and restrictions are appropriate. (Id. at ¶¶ 29, 38, 40, 47). These additional restrictions

are often imposed on Children for behaviors that are simply the manifestations of their respective

mental health issues and disabilities—manifestations that are only made more likely to occur

because of the failure of the facility to administer medications or to provide mental health

counseling. (Exhibit A, Kraus Aff. ¶ 43). While under lockdown, confined to the wet cell, or in

the restraint chair, the disabled Children are unable to participate in any programs or activities

otherwise available. Under the ADA and Section 504, a correctional facility cannot categorically

                                                  27


4848-1613-3312 v.65 AC9
deny an inmate with a disability access to available programs, services, and benefits without first

performing an individualized assessment. A.T. by & through Tillman v. Harder, 298 F. Supp. 3d

391, 417 (N.D.N.Y. 2018). Thus, P&A is likely to succeed on this claim.

          The Individuals with Disabilities Education Act’s (IDEA) purpose is to assure that “all

children with disabilities” have a free appropriate public education which emphasizes

special education. 20 U.S.C. § 1400(c).8 The IDEA confers upon disabled students an

enforceable right to public education in participating states. Honig v. Doe, 484 U.S. 305, 310

(1988). The IDEA applies to local juvenile detention facilities. 34 C.F.R. § 300.2(b)(iv); Donnell

C. v. Illinois State Bd. of Educ., 829 F. Supp. 1016, 1020 (N.D. Ill. 1993) (applying IDEA to

pretrial detainees). With respect to the IDEA, the Defendants routinely fail to adhere to the

substantive and procedural requirements mandated by federal law by: failing to create,

implement, and follow an IEP for each student or follow procedural requirements such as a

manifestation hearing before changing a qualifying juvenile’s current placement. Thus, P&A is

likely to succeed on this claim.

          Moreover, as noted above, South Carolina state regulations mandate a minimum of thirty

hours per week of classroom instruction. S.C. Code Ann. Regs. 43-232 & 234. The regulations

also set forth a number of other minimum requirements including with respect to the subject

matter of education, credit for high school, and class size. Id. Local detention facilities, such as

the CCJDC, are required by statute to “provide educational programs and services to all

preadjudicatory juveniles in its custody” which meet all regulatory requirements. S.C. Code Ann.

§ 63-19-360. Further, it is “the responsibility of the school district where a local detention center



8
 “Special education” has been defined to include instruction conducted in the classroom, in the home, in hospitals
and institutions, and in other settings. 20 U.S.C. § 1401(a)(16).
                                                       28


4848-1613-3312 v.65 AC9
. . . is located to provide adequate teaching staff and to ensure compliance with the educational

requirements of this State.” Id.

           Here, as demonstrated above, Defendants, including Defendant School District, have not

ensured compliance with state minimum requirements such as the minimum thirty hours of

weekly instruction time at CCJDC. Thus, P&A is likely to succeed on this claim, and the Court

should enter an injunction requiring Defendants to comply with these statutes and regulations.

     II.        Without an Injunction, P&A’s Members Are Likely to Suffer Irreparable Harm.

           In a very similar case, a federal district court in New York succinctly addressed how

plaintiffs showed irreparable harm, and the court’s reasoning applies equally here:

           “First, as a general matter, there is a presumption of irreparable harm when there
           is an alleged deprivation of constitutional rights.” Donohue, 886 F. Supp. 2d at
           150. In addition, plaintiffs have submitted substantial, convincing evidence that
           the Onondaga County defendants’ continued use of solitary confinement on
           juveniles puts them at serious risk of short- and long-term psychological damage,
           and that the related deprivation of education services by both defendants hinders
           important aspects of their adolescent development. See, e.g., New York, 872 F.
           Supp. 2d at 214 (“[I]nterruption of a child’s schooling causing a hiatus not only in
           the student’s education but also in other social and psychological developmental
           processes that take place during the child’s school, raises a strong possibility of
           irreparable injury.” (citation omitted)); Cosgrove v. Bd. of Educ. of Niskayuna
           Cent. Sch. Dist., 175 F. Supp. 2d 375, 392 (N.D.N.Y. 2001) (McAvoy, J.) (“It is
           almost beyond dispute that wrongful discontinuation of a special education
           program to which a student is entitled subjects that student to actual irreparable
           harm.”). Accordingly, this element weighs in favor of granting a preliminary
           injunction.

V.W. v. Conway, 236 F. Supp. 3d 554, 588-589 (N.D.N.Y. February 22, 2017); see also A.T. v.

Harder, 298 F. Supp. 3d 391, 417 (N.D.N.Y. April 4, 2018); Doe v. Hommrich, 2017 U.S. Dist.

LEXIS 42290, *5 (M.D. Tenn. March 22, 2017) (“The harm suffered in solitary confinement is

not harm easily undone. Indeed, the loss of constitutional rights is presumed to constitute

irreparable harm.”).


                                                   29


4848-1613-3312 v.65 AC9
     III.       Balance of the Equities Favors Injunctive Relief.

            This factor requires balancing the constitutional rights of children at CCJDC with the

Defendants’ penological interests in maintaining safety and security for juvenile pretrial

detainees as the facility. As indicated above, Defendants have confined Children at the CCJDC

under conditions which are both impermissibly punitive under the Constitution and either have

no penological purpose or exceed the permissible scope of that purpose. Indeed, the conditions

and restrictions imposed at the CCJDC that violate the Children’s constitutional rights undermine

safety and security. (Exhibit B, Rhoads Aff. ¶ 32.). Thus, Defendants’ penological interests in

maintaining safety and security could not possibly justify these constitutional violations.

Moreover, Defendants cannot use financial constraints to excuse their continued constitutional

and statutory violations. Petrick v. Maynard, 11 F.3d 991, 995 (10th Cir. 1993) (“[T]he cost of

protecting a constitutional right cannot justify its total denial.”) (quoting Bounds v. Smith, 430

U.S. 817, 825 (1977)). Here, the scope of the preliminary injunctive relief sought is narrowly

tailored to protect the constitutional rights of the Children at CCJDC without unnecessarily

invading the Defendants’ orderly administration of the CCJDC facility. The balance of the

equities favors this narrowly crafted injunctive relief. Melendres v. Arpaio, 695 F.3d 990, 1002

(9th Cir. 2012) (“Furthermore, there was no abuse of discretion in the district court’s

determination that the equities favor issuance of a narrow, limited preliminary injunction.”).

     IV.        Preliminary Injunctive Relief Is in the Public Interest.

            Courts have held that “it is always in the public interest to prevent the violation of a

party’s constitutional rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012).

Consequently, this factor favors entry of the requested injunctive relief.



                                                   30


4848-1613-3312 v.65 AC9
     V.         Injunctive Relief Requested

          As the evidentiary submissions demonstrate, the CCJDC facility itself is unfit for housing

Children, but Defendants’ policies and practices exacerbate these conditions terribly by:

routinely confining Children to their cells for twenty-two (22) or more hours per day without any

disciplinary or safety rationale; denying Children any meaningful outlet for exercise, fresh air, or

creative pursuits; denying Children medical and mental health treatment and prescription

medication; denying Children even the minimum education mandated under the law; and then

locking these same Children in a closet or strapping them to a chair for behaviors which were, in

all likelihood, caused by the very lack of mental health treatment and programming perpetrated

by the Defendants. These conditions and Defendants’ policies and actions are trampling the

constitutional and statutory rights of these Children—our most vulnerable of citizens—and are

inhumane and unconscionable in a civilized society. Rather than educate and rehabilitate, they

cruelly perpetuate and exacerbate the mental and behavioral problems which led these Children

to CCJDC in the first place. P&A asks this Court to enter the requested injunctive relief to stop

these Defendants from causing any further irreparable harm to these Children while P&A fights

to protect and vindicate their rights under the law.

          P&A requests a preliminary injunction providing the following relief from Defendants:

        1.      Immediately cease and desist from the routine and unconstitutional practice of
placing the Children in solitary confinement and/or lockdown as punishment.
        2.      Immediately cease and desist from placing residents of CCJDC in the “wet cell”
or locking residents either alone or with other residents in any room or cell which does not have
natural light, an operable toilet, an operable sink, and a bed.
        3.      Immediately cease and desist from confining residents of CCJDC in their cell for
more than ten (10) hours per day unless the resident has been temporarily assigned to separation
for safety or disciplinary reasons.




                                                 31


4848-1613-3312 v.65 AC9
        4.      Immediately cease and desist from placing residents of CCJDC in a restraint chair
except by order of the CCJDC manager or designee for the sole purpose of preventing self-harm
under the following circumstances:9
        (a)     Such an order is issued by the CCJDC manager or designee who has had no
                involvement in the underlying incident that gave rise to the order.
        (b)     The manager or designee conducts an examination of the resident and makes a
                determination that the resident poses a material threat of self-harm and
                immediately documents that finding.
        (c)     After being placed in the restraint chair, the resident shall be monitored
                continuously and asked about his or her condition at frequent intervals.
        (d)     The resident shall be released from the restraint chair as soon as the resident
                demonstrates he or she has regained a reasonable degree of control over his or her
                behavior.
        (e)     Under no circumstances shall the resident be confined in the restraint chair for
                more than 60 minutes. If, after 60 minutes the resident continues to pose a
                material threat of self-harm, then an in-person examination by a psychiatrist or a
                LMHP under the direction of a psychiatrist will be provided and treatment will be
                provided pursuant to the direction of the psychiatrist or LMHP under his/her
                direction.
        (f)     Upon release from the restraint chair, the resident shall be examined immediately
                by an LMHP or medical provider.
        (h)     The restraint chair shall never be used to punish or discipline a resident.
        5.      Immediately cease and desist from placing residents of CCJDC in any other form
of bodily restraint except as a security precaution during a transfer or temporary emergency.
Restraints shall not be used on Children locked in a cell unless on a temporary emergency basis
to prevent self-harm or harm to others. Restraints should never be used as punishment or
discipline.
        6.      Allow each resident of CCJDC, except those temporarily placed in segregation for
safety or disciplinary reasons, a minimum of one (1) hour per day of outdoor recreation and
large-muscle exercise (weather permitting) in an area measuring the greater of: (a) at least fifty
(50) by thirty (30) feet; (b) 750 square feet of unencumbered space with none of the dimensions
less than fifteen (15) feet; (c) or fifteen (15) square feet per juvenile for the maximum number of
juveniles who are expected to use the area at one time. If weather conditions do not allow for
outdoor recreation or exercise, the residents shall be afforded the same amount of time for indoor
recreation and exercise.
        7.      Perform medical, dental, and mental health screening of all juveniles, excluding
intrasystem transfers, immediately upon admission to the facility with the findings recorded,
including inquiry into the resident’s current illnesses and health problems, mental health issues,



9
  P&A is mindful that both Dr. Kraus and Mr. Rhoads consider the use of a restraint chair to be dangerous and
counterproductive. Both experts believe the restraint chair should not be used at all. P&A, however, is also aware
that for purposes of this motion, relief must be narrowly construed, and accordingly Plaintiff requests relief that
allows limited, careful use of the restraint chair if the Court concludes that enjoining all continued uses of the
restraint chair is not warranted at this juncture. With regard to permanent prospective relief, P&A has asked the
Court to enjoin CCJDC Defendants from any further use of the restraint chair.
                                                        32


4848-1613-3312 v.65 AC9
disabilities, prescribed medications, and any ongoing medical or mental health treatment or
counseling.
         8.     Confirm any previously prescribed medical or mental health treatments and
prescribed medications for each juvenile within twenty-four (24) hours of admission to the
facility.
         9.     Provide residents of CCJDC with their previously prescribed medical or mental
health treatments and prescribed medications promptly and as prescribed commencing within
twenty-four (24) hours of admission to the facility. Medications are to be administered by a
qualified health care professional.
         10.    Have each resident of CCJDC requiring medical or mental health treatment and/or
prescribed medications evaluated and assessed by an appropriate medical professional and/or
licensed mental health professional within forty-eight (48) hours of admission to the facility and
at least once per week thereafter to determine any needed modifications to such treatments or
medications during the resident’s stay at CCJDC.
         11.    Provide residents of CCJDC with a minimum of thirty (30) hours of grade-level
and individually appropriate classroom or individualized instruction time per week in accordance
with the minimum education program standards set out by the State Board of Education.
         12.    CCJDC must provide notice by email to CCSD within 12 hours after a child is
placed in detention following his or her initial hearing in family court. CCSD is to commence
instruction based on school coursework, assignments, books, and tests from their home school
within seventy-two (72) hours of receiving such notice and daily thereafter so that each resident
has the opportunity to stay up-to-date with his or her school work to prevent falling behind while
at CCJDC. CCJDC must also provide CCSD notice of release of a child from detention.
         13.    Follow all requirements of the Americans with Disabilities Act (ADA), Section
504 of the Rehabilitation Act of 1973 (Section 504), and the Individuals with Disabilities
Education Act including the provision of a Free Appropriate Public Education (FAPE), conduct
“appropriate evaluations” of Children suspected of having a disability, follow established
individualized education plans (IEPs) for Children who receive special education, or in the case
of a Child detained for months, establish an IEP if appropriate and needed, guarantee placement
in the Least Restrictive Environment (LRE) where possible, encourage parental participation in
placement decisions, and follow procedurally required safeguards.
         14.    Adhere to all minimum educational program requirements set forth by state
statute and regulations, including S.C. Code Ann. Regs. 43-232 & 234.
         15.    Establish a clearly defined disciplinary system that ensures residents understand
when, why, and how they have been disciplined and ensures that any punishment for a
disciplinary violation is documented.
         16.    Enjoin CCJDC from accepting into the facility any children from counties other
than Charleston.

                                        CONCLUSION

          The Defendants’ practices and the conditions at CCJDC violate the constitutional and

statutory rights of P&A’s constituent members. These practices must stop to prevent further


                                               33


4848-1613-3312 v.65 AC9
irreparable harm to these vulnerable members of society. Equity, the public interest, and

common human decency demand the requested relief. Accordingly, P&A requests that this Court

enter the requested preliminary injunctive relief.

                                  NELSON MULLINS RILEY & SCARBOROUGH LLP

                                  By: s/ROBERT H. BRUNSON
                                     Robert H. Brunson
                                     Federal Bar No. 10399
                                     E-Mail: robert.brunson@nelsonmullins.com
                                     Patrick C. Wooten
                                     Federal Bar No. 10399
                                     E-Mail: patrick.wooten@nelsonmullins.com
                                     Andrew Connor
                                     Federal Bar No. 11191
                                     E-Mail: andrew.connor@nelsonmullins.com
                                     151 Meeting Street / Sixth Floor
                                     Post Office Box 1806 (29402-1806)
                                     Charleston, SC 29401-2239
                                     (843) 853-5200

                                      Stuart Andrews
                                      Federal Bar No. 1099
                                      E-Mail: stuart.andrews@nelsonmullins.com
                                      1320 Main Street / 17th Floor
                                      Post Office Box 11070 (29211-1070)
                                      Columbia, SC 29201
                                      (803) 799-2000

                                      -and-

                                      Annie Elizabeth Andrews
                                      Federal Bar No. 13134
                                      E-Mail: andrewsanniee@gmail.com
                                      Post Office Box 957
                                      Mount Pleasant, SC 29465
                                      (843) 822-5329

                                  Attorneys for Plaintiff

Charleston, South Carolina
July 25, 2020


                                                 34


4848-1613-3312 v.65 AC9
